DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 10-15 and 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
-Claims 1-9 are directed towards an embodiment of the invention drawn to determining the privacy of incoming data by a physical state of the device.
-Amended claims 10-15 and 21-22 are directed towards an embodiment that determines the privacy of incoming data by an informational cue of the user voice request. By changing the limitation of playing the requested data via the loudspeaker occurring even when the flip device is in the “closed” state to playing the requested data via the loudspeaker occurring even when the flip device is in the “open” state “if the informational cue of the user voice request fails to indicate the requested data is private”, claims 10-15 and 21-22 are now directed towards a different embodiment than that of claims 1-9
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-15 and 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppi et al. (US 2007/0075965) in view of Ho (US 2020/0126560 foreign priority 10/18/2018).
Referring to Claim 1, Huppi teaches a mobile electronic communications device 70 (fig. 5) for implementing a device-based privacy activation for audio play mode, the mobile electronic communications device comprising:
at least one microphone 97 (fig. 5A);
a loudspeaker configured to project sound that is audible to a user when an ear of the user is not adjacent the loudspeaker (see loudspeaker 96 of fig. 5B);
an earpiece speaker configured to project sound that is audible only when the ear of the user is adjacent the earpiece speaker (see speaker 98 of fig. 5A); and
a processor linked to the microphone, the loudspeaker and the earpiece speaker (see processor 103 of fig. 6 coupled to microphone 105A and audio transducer 108 where paragraph 62 shows speakers included in the audio transducer) configured to receive a user voice data via the at least one microphone (see paragraph 53 which shows microphone receiving voice input from a user), to determine based on a physical state of the mobile electronic communications device and at least one other condition of the mobile electronic communications device whether the data is private (see paragraph 87 which shows the device automatically switching to a non-speakerphone mode, indicating that the data is private, when the device is sensed to be placed next to a user’s ear, which is the other condition, and paragraph 9 which states that the operability of the proximity sensor is dependent on the device being in an open state, which is the physical state, meaning that the device in an open state and the device being placed next to a users ear places the device in non-speakerphone mode, indicating private data), and to notify the user that the data is private (see paragraph 87 which shows a difference in alarm or alert volume which indicates to the user non-speakerphone mode or indicating that data is private) and, thereafter, play the data via the earpiece speaker if the data is deemed private as a function of the physical state of the mobile electronic communications device and the at least one other condition of the mobile electronic communications device is occuring (see paragraph 9 which shows device in open state and paragraph 87 which shows device sensed next to users ear and therefore automatically switched to non-speakerphone mode and using speaker near ear 98), and to otherwise play the data via the loudspeaker (see paragraph 87 which shows the device in speakerphone mode when device is not next to users ear and using loudspeaker).
Huppi does not teach receiving a user voice request for requested data via the at least one microphone, to retrieve the requested data, and determine if the requested data is private. Ho teaches receiving a user voice request (see paragraph 56 noting voice request) for requested data (see paragraph 56 noting response message) via the at least one microphone 150 (fig. 1), to retrieve the requested data, and determine if the requested data is private (see paragraph 56 which shows a smart speaker determining if the data has private content). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ho to the device of Huppi in order to better secure sensitive information in public places.
Referring to Claim 6, Huppi also teaches wherein:
the mobile electronic communications device includes a first part 89 (fig. 5A) and a second part 91 (fig. 5A), the first part and the second part being hinged 87 (fig. 5A) to allow the mobile electronic communications device to transition between an open state and a closed state (see closed state in fig. 5B and open state in fig. 5A);
the processor is configured to determine based on the physical state of the mobile electronic communications device whether the requested data is private by determining that the requested data is private when the mobile electronic communications device is in the open state (see paragraph 87 which shows the device automatically switching to a non-speakerphone mode, indicating that the data is private, when the device is sensed to be placed next to a user’s ear, which is the other condition, and paragraph 9 which states that the operability of the proximity sensor is dependent on the device being in an open state, which is the physical state, meaning that the device in an open state and the device being placed next to a users ear places the device in non-speakerphone mode, indicating private data); and
when the mobile electronic communications device is in the closed state, the processor is configured to play the requested data via the loudspeaker instead of the earpiece speaker upon receiving an override command from the user (see paragraph 9 which shows the proximity sensor disabled when the device is in a closed position and paragraph 87 which shows the device in speakerphone mode when the proximity sensor is not sensing a head of a user and the sensor cannot sense anything while disabled and the override command is the user closing the device).

Claim(s) 2-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppi and Ho and further in view of Shin et al. (US 2018/0342226).
Referring to Claim 2, Huppi teaches the mobile electric communications device including a first part 89 (fig. 5A) and a second part 91 (fig. 5A), the first part and the second part being hinged 87 (fig. 5A) to one another to allow an open state (see open state in fig. 5A) and a closed state defined by the primary longitudinal axis of the forst part and the another primary longitudinal axis of the second part being parallel and no collinear (see closed state in fig. 5B where the two housings are in a parallel position when closed), and wherein the physical state of the mobile electronic communications device comprises the open state (see open state in fig. 5A). The combination of Huppi and Ho does not teach the open state defined by a primary longitudinal axis of the first part and another primary longitudinal axis of the second part being collinear. Shin teaches the open state defined by a primary longitudinal axis of the first part and another primary longitudinal axis of the second part being collinear (see paragraph 121 showing the device hinging with a range of 180 degrees with 180 degrees being a state where the two housings are collinear). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shin to the modified device of Huppi and Ho in order to better position a mobile device to detect or sense objects in proximity.
Referring to Claim 3, Huppi also teaches a proximity sensor for detecting whether the mobile electronic communications device is against a head of the user, and wherein the at least one other condition of the mobile electronic communications device comprises the mobile electronic communications device being against the head of the user when the user utters the user voice request (see paragraph 87 which shows device sensed next to users ear and therefore automatically switched to non-speakerphone mode).
Referring to Claim 4, Huppi also teaches interrupt playing the requested data via the earpiece speaker when the proximity sensor indicates that the mobile electronic communications device is no longer against the head of the user (see paragraph 87 which shows automatic switching between speakerphone and non-speakerphone mode depending of the sensing of the proximity sensor so when the device is not near the head of a user, the device automatically switches to speakerphone mode and discontinues use of earpiece speaker).
Referring to Claim 5, Huppi teaches the processor is further configured to, after interrupting playing of the requested data via the earpiece speaker, finish playing the requested data via the loudspeaker rather than the earpiece speaker (see paragraph 87 which shows automatic switching between speakerphone and non-speakerphone mode depending of the sensing of the proximity sensor so when the device is not near the head of a user, the device automatically switches to speakerphone mode and discontinues use of earpiece speaker). Ho teaches playback of data upon receipt of a single user command to continue that simultaneously re-authenticates the user as an authorized user of the mobile electronic communications device (see paragraph 48 which shows the user uttering a keyword (or command) that confirms the device as belonging to a user and since the device is a smart speaker, the device continues playback according to user preferences). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ho to the device of Huppi in order to better prevent unauthorized users from gaining access to a device.
Referring to Claim 7, Ho also teaches requested data played only in response to user approval received by the at least one microphone in response to a notification the user that the requested data is private (see paragraph 57 which shows private information displayed to a user only when the user changes the usage status (which is the user approval), paragraph 48 which shows the user able to change the usage status by voice registration, and paragraph 44 which shows displayed data also able to be played as audio data).
Referring to Claim 9, Shin also teaches halting play of the requested data when a state of the mobile electronic communications device changes from the open state to the closed state (see paragraph 204 which shows the device in sleeping mode when in closed position where it is known in the art for a device to no longer playback audio when in sleeping mode and it is also well known in the art for a device to end a call, and therefore discontinue receiving audio signals, when placed in a closed state from an open state).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppi and Ho and further in view of Kranz (US 2016/0088132).
Referring to Claim 8, the combination of Huppi and Ho does not teach breath detection on the mobile electronic communications device. Kranz teaches breath detection on the mobile electronic communications device (see paragraph 194 which shows a breath sensor and a skilled artisan would be able to implement the breath sensor to the sensor of Huppi without affecting operability since the sensor of Huppi can take many forms as shown in paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Kranz to the modified device of Huppi and Ho in order to better confirm that an authorized user is accessing sensitive data on the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648